 348DECISIONSOF NATIONALLABOR RELATIONS BOARDfurther finds that Respondent'saffirmative defenses as set forth in its answer arenot supportedby thecredible evidence.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in con-nection with Parker's business affiliation and its business operations described insection 1, above, have a close, intimate, and substantial relationship to trade, traffic,and commerce among the several States, and such of them as have been found toconstituteunfair labor practices tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in unfair labor practices in violationof Section 8(b)(1)(A) and (2) of the Act, the Trial Examiner will recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act.Since it has been found that Respondent discriminatorily conditioned the rightof Drake to obtain employment upon his production of his membership book in alocal of United Brotherhood of Carpenters and Joiners of America, AFL-CIO,itwill be recommended that it make Drake whole for the loss of pay suffered byhim as the result of the discrimination found, by the payment to him of a sumof money equal to the amount which he normally would have earned from April22, 1957, the date Catron requested Drake to report for work, to the date whenDrake exhibited Respondent'sMay 20 letter to Parker's foreman, less his netearnings during such period.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Robert E. L. Parker Company, Claremont, California, is, and at all timesmaterial to this proceeding has been, an employer within the meaning of Section2(2) of the Act.2.Los Angeles County District Council of Carpenters is, and during all timesmaterial to this proceeding has been, a labor organization within the meaning ofSection 2(5) of the Act.3.By its restraint and coercion of employees in the exercise of certain rightsguaranteed in Section 7 of the Act, Respondent is engaged in and has engaged inunfair labor practices within the meaning of Section 8(b) (1) (A) of the Act.4.By attempting to cause and causing Robert E. L. Parker Company and otheremployers to discriminate against employees or applicants for employment, andthus to commit an unfair labor practice as defined in Section 8(a)(3) of the Act,Respondent has engaged in and is engaging in unfair labor practices within themeaningof Section 8(b)(2) of the Act.5.The aforesaid unfair labor practices are unfair labor practices within themeaningof Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]PiaseckiAircraftCorporationandInternationalUnion, UnitedAutomobile,Aircraft and AgriculturalImplementWorkersof America,AFL-CIO,and itsLocal No. 840.1Case No. 4-CA-1496.March 25, 1959DECISION AND ORDEROn March 19, 1958, Trial Examiner Robert E. Mullin issued hisIntermediate Report in the above-entitled proceeding, finding that1 Herein referred to collectively as the Union.123 NLRB No. 43. PIASECKIAIRCRAFT CORPORATION349the Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative ' action, as set forth in the copy of theIntermediate Report attached hereto.The Trial Examiner alsofound that the Respondent had not engaged in certain other unfairlabor practices and recommended that the complaint be dismissedwith respect to such allegations.Thereafter, the General Counsel,theRespondent, and the Charging Party filed exceptions to theIntermediate Report and supporting briefs.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, the exceptions and briefs, and the entire recordin this proceeding, and hereby adopts the findings,2 conclusions, andrecommendations of the Trial Examiner, with the following addi-tions and modifications.1.As described fully in the Intermediate Report, the Respondent,in November 1956, purchased Bellanca Aircraft Corporation's NewCastle, Delaware, plant, together with its equipment and inventories.The Respondent planned to begin operations with between 37 and50 production employees during the week of November 25, 1956.Weagree with the Trial Examiner that the Respondent violated Section8(a) (3) of the Act by discriminatorily refusing to hire the approxi-mately 140 former production and maintenance employees of Bel-lanca Aircraft Company during the period from about November 25,1956, until approximatly March 1957, by which time the Respondenthad hired between 155 and 175 production employees at the NewCastle plant.2.We agree with the Trial Examiner that the Respondent didnot violate Section 8 (a) (5) of the Act with respect to the officeclerical employees, whom the Respondent hired, because the evidenceis insufficient to establish that the Union represented a majority ofthe four office clerical employees.We further agree with the TrialExaminer that Respondent did not violate Section 8(a) (5) withrespect to the discriminatees in the appropriate production andmaintenance unit, because the discriminatees, none of whom werehired, did not become the Respondent's employees within the mean-ing of Section 8(a) (5) of the Act.We shall therefore dismiss the2We do not agree with, or adopt,the Trial Examiner's interpretation of the italicizedtestimony of Mr. Piasecki quoted above the reference to footnote 65 of the IntermediateReport,as referring to prior agreements to hire ". . . [the employees] . . . ." Althoughif read literally,the testimony might be taken to have referred to the employees;if readin context with the entire record,it appears to refer to prior tentative agreements to hireBellanca Aircraft Company's supervisors.This correction in no way affects our ultimateconclusions. 350DECISIONS GF NATIONAL LABOR RELATIONS BOARDcomplaint insofar as it alleges the Respondent illegally refused tobargain on and after November 6, 1956.THE REMEDYAlthough we have found that the Respondent did not violate Sec-tion 8(a) (5) of the Act, we shall issue a remedial order requiring theRespondent, upon request, to bargain with the Union as the repre-sentative of its production and maintenance employees, after offeringreinstatement to the discriminatees pursuant to the Board's 8(a) (3)remedial order. It is clear, and we find, that the unit described inthe complaint, for which the Union was certified approximately 17years earlier, is an appropriate production and maintenance unit.The Union established that it represented a current majority of thepersons in this unit in November 1956. It secured newly signedauthorization cards from 138 of the 139 persons who were employedin the unit on November 23, the last day of operation of the plantby Bellanca. It is undisputed that the Union on several occasions;between November 6 and 30 requested the Respondent to bargain.As found by the Trial Examiner, the record indicates that theRespondent originally planned to hire all of the persons in the pro-duction and maintenance unit.Had not the Respondent laterengaged in illegal discrimination because the persons in the unitshad demonstrated their continued adherence to the Union, the Re-spondent would have become the employer of employees in an appro-priate production and maintenance unit represented by the Union;and, as such, the Respondent would have been obligated to bargainwith the Union upon request.The Respondent has thus sought toavoid its bargaining obligation by engaging in unlawful discrimina-tion.We therefore find that to remedy the Respondent's 8(a) (3)violations effectively, and also to effectuate the policies of the Act,it is necessary that Respondent be ordered not only to employ thediscriminatees and make them whole, but that Respondent also beordered to bargain with the Union upon request as soon as theRespondent employs the discriminatees in the manner described inthe section of the Intermediate Report entitled "The Remedy." 3ORDERUpon the entire record in this proceeding and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the NationalLabor Relations Board hereby orders that the Respondent, Piasecki3D. H. Holmes Company, Ltd.,81 NLRB 753, enfd. as mod., 179 F. 2d 876 (C.A. 5) ;Caldarera,d/b/a Falstaff Distributing Company,104 NLRB 760, enfd.as mod., 209 F. 2d265 (C.A. 8). See alsoInternational Broadcasting Corporation(KWKH),99 NLRB 130,reversed on other grounds,209 F. 2d 912(C.A. 5). PIASECKI AIRCRAFT CORPORATION351Aircraft Corporation, its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging membership in the International Union, UnitedAutomobile,Aircraft and Agricultural ImplementWorkers ofAmerica, AFL-CIO, and its Local No. 840, or in any other labororganization of its employees, by locking out or refusing to employany applicant for employment, or by discriminating in any othermanner in regard to their hire and tenure of employment or anyterm or condition of their employment, except to the extent per-mitted by the proviso to Section 8(a) (3) of the Act.(b) Interrogating applicants for employment as to their unionaffiliations or activities in a manner constituting interference, re-straint, or coercion in violation of Section 8(a) (3) of the Act.(c) In any other manner interfering with, restraining, or coercingapplicants for employment or employees in the exercise of the rightsto self-organization, to form labor organizations, to join or assistthe aforesaid Union, or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act, or to refrain from any or all of such activitiesexcept to the extent that such right may be affected by an agreementrequiringmembership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer the individuals named in Appendix A, attached to theIntermediate Report, immediate employment at the same or sub-stantially equivalent positions at which they would have been em-ployed had they not been discriminated against, without prejudiceto their seniority or other rights and privileges, and make wholeall these aforesaid for any loss of pay suffered, both in the mannerset forth in the section of the Intermediate Report entitled "TheRemedy."(b)After offering reinstatement in the manner set forth in Sec-tion 2(a) of this Order to the individuals named in Appendix A ofthe Intermediate Report, upon request bargain collectively withInternational Union, United Automobile, Aircraft and AgriculturalImplement Workers of America, AFL-CIO, and its Local No. 840,as the exclusive representative of all production and maintenanceemployees at the Respondent's New Castle, Delaware, plant, includ-ing plant clerical employees, but excluding guards, nurses, telephoneoperators, professional employees, draftsmen, confidential secretaries 352DECISIONSOF NATIONALLABOR RELATIONS BOARDto department heads, office clerical employees, and supervisors asdefined in the Act.(c)Preserve and, upon request, make available to the NationalLabor Relations Board or its agents, for examination and copying,all payroll records, social-security payment records, timecards, per-sonnel records and reports, and all other records necessary to analyzethe amounts of back pay due.(d)Post at its plant in New Castle, Delaware, copies of thenotice attached hereto marked "Appendix." 4Copies of said notice,to be furnished by the Regional Director for the Fourth Region,shall, after being duly signed by the Respondent's representatives,be posted by it immediately upon receipt thereof and be maintainedby it for a period of at least 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that such notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for the Fourth Region in writing,within 10 days from the date of this Order, what steps the Respond-ent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be, and it herebyis,dismissed insofar as it alleges that Respondent violated Section8(a) (5) of the Act.Appeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :VVE WILL NOT in any manner interfere with, restrain, or coerceour employees, or applicants for employment, in the exercise oftheir right to self-organization, to form labor organizations, tojoin or assist International Union, United Automobile, Aircraftand Agricultural Implement Workers of America, AFL-CIO,and its Local No. 840, or any other labor organization, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and to refrainfrom any or all such activities except to the extent that suchrightmay be affected by an agreement requiring membership PIASECKI AIRCRAFT CORPORATION353in a labor organization as a condition of employment as au-thorized in Section 8(a) (3) of the Act.WE WILL NOT discourage membership of our employees, orany applicants for employment, in the aforesaid Union, or in anyother labor organization, by locking out any applicants foremployment or in any other manner discriminating against themin regard to their hire or tenure of employment or any term orcondition of employment.WE WILL offer to the applicants for employment who werelocked out of our plant on and after November 25, 1956, im-lnediate employment at the same or substantially equivalentpositions at which they would have been employed had theynot been discriminated against, without prejudice to their sen-iority or other rights and privileges.WE WILL make whole the said applicants for employment forany loss of pay suffered as a result of the discrimination againstthem.WE WILL, after offering reinstatement to the aforesaid appli-cants for employment, upon request, bargain collectively withInternationalUnion, United Automobile, Aircraft and Agri-cultural ImplementWorkers of America, AFL-CIO, and itsLocal No. 840, as the exclusive representative of all productionand maintenance employees at our New Castle, Delaware, plant,including plant clerical employees, but excluding guards, nurses,telephone operators, professional employees, draftsmen, confiden-tial secretaries to department heads, office clerical employees,and supervisors as defined in the Act.WWTEWILL NOT interrogate applicants for employment as totheir union affiliation or activities in a manner constituting in-terference, restraint, or coercion in violation of Section 8(a) (1)of the Act.All our employees are free to become or remain members of theabove-named Union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employment against any applicant for employmentor any employee because of membership in or activity on behalf ofany such labor organization.PIASECKI AIRCRAFT CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.508889--60-vol. 123-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding, brought under Section 10(b) of the Labor Management Rela-tions Act of 1947, 61 Stat. 136 (herein called the Act), was heard in Philadelphia,Pennsylvania, from August 26 to September 17, 1957, pursuant to due notice to allparties.The complaint, issued on June 12, 1957, by the General Counsel of theNational Labor Relations Board, and based on charges duly filed and served,alleged that the Respondent had engaged in unfair labor practices proscribed bySection 8(a)(1), (3), and (5) of the Act. In its answer, duly filed, the Respond-ent conceded certain facts with respect to its interstate operations but denied thecommission of any unfair labor practices.All parties were represented at the hearing by counsel and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, to introducerelevant evidence, to argue orally, and to file briefs and proposed findings andconclusions.A motion to dismiss, made at the close of the hearing by the Re-spondent, was taken under advisement. It is disposed of as will appear herein-after in this report.On November 22, 1957, a brief was submitted by counselfor the Union and on November 25, 1957, a brief for the Respondent was filedby its counsel.Both of these briefs were unusually thorough and have provedmost helpful to the Trial Examiner.Upon the entire record in the case and from my observation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPiasecki Aircraft Corporation, a Pennsylvania corporation engaged in researchand development and the production of parts and equipment for the aircraft indus-try, operates plants in Philadelphia, Pennsylvania, and New Castle, Delaware. In1956, pursuant to contracts with the United States Government, it produced ma-terialand equipment and provided services directly related to national defensevalued in excess of $100,000.During the same period it sold and shipped equip-ment valued in excess of $50,000, to points outside the States in which its plantsare located and received gross receipts in excess of $100,000 from sales and serv-ices to enterprises which are themselves engaged in commerce within the meaningof the Act.On the foregoing facts, the Respondent concedes, and I find, thatPiasecki Aircraft Corporation is engaged in commerce within the meaning of theAct.H. THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aircraft and Agricultural ImplementWorkers of America, AFL-CIO, and its Local No. 840, (hereinafter referred toas the Union) are labor organizations within the meaning of the Act.III.THE ALLEGATIONS AS TO UNFAIR LABOR PRACTICES AND CONCLUSIONS WITH RESPECTTHERETOA. Introduction and sequence of eventsFor approximately 15 years the Union and Bellanca Aircraft Corporation hadcollective-bargaining relations at the plant of the latter in New Castle, Delaware.On October 24, 1956, Bellanca entered into an agreement with Piasecki wherebythe former agreed to sell to the latter its buildings, machinery, equipment, andother property, as well as some 300 acres of real estate on which the New Castlefacilitywas situated.Piasecki also agreed to buy all the work in process as ofa date to be fixed by the parties to the contract.Bellanca agreed to assign toPiasecki all work contracts which it presently had to the extent that such con-tractswere assignable and to permit Piasecki to contact its customers with theobject of retaining said contracts for future delivery.Bellanca likewise agreed toturn over all correspondence covering such contracts as were in process or to becompleted in the future and to assist Piasecki's personnel in familiarizing them-selveswith said agreements.Finally, in paragraph 13 there appeared the pro-visionwhich was to become the subject of much controversy.This read asfollows:13.At least fifteen days prior to settlement under this contract,Bellancashall notify all employees of the termination of their employmentand in all PIASECKI AIRCRAFT CORPORATION355other respects comply with the provisions of the contract between Bellancaand Local 840UAW-CIO inorder to effectively terminate said contract andemployment of all persons covered by said contract prior to settlement.Bel-lanca warrants that all wages and accrued vacations are or will be paid orprovided for as of the date of termination.The existing collective-bargaining agreement then in effect between Bellanca andthe Union had, among its provisions,this term:Paragraph(89): ASSIGNABILITY:Notwithstanding anything contained inthisArticleXIV to thecontrary, this agreement may be terminated prior tothe expiration date stated in Paragraph(86) of thisArticle [i.e.,June 1,1957] in the event that the plant or business of the Company located atNew Castle,Delaware, shall be sold, assigned or transferred to a person, firm,or corporation that is not affiliated with the Company.In such event theCompany shall notify the Union in writing at least fifteen(15) days priorto the consummation of such sale, assignment or transfer.On November 1, 1956, Bellanca sent the following letter to B. W. Bothe, assist-ant regional director of the Union:DEAR MR. BOTHE: Please be advised that the Bellanca Aircraft Corpora-tion is now engaged in negotiating the sale of its real estate and certain otherassets at New Castle,Delaware.This sale will be consummated and becomeeffective on or about 11/23/56.Pursuant,therefore,to paragraph 89 of the present labor agreement be-tween the said Company and the International Union, United Automobile,Aircraft and Agricultural ImplementWorkers of America and its Local#840, affiliatedwith the AFL-CIO you are hereby advised of such sale andtransfer at least fifteen(15) days prior thereto.Please be advised further that pursuant to the said paragraph the saidCompany now notifies said labor organization and both of them that it herebyterminates said labor agreement effective midnight 11/23/56.Very truly yours,BELLANCA CORPORATION,(S)HARRY E. BLYTHE,Executive Vice President.'On October 30, Piasecki wrote to all of Bellanca'semployees inviting them toapply for work and enclosing job application blanks. In addition to all of thequestions characteristic of such a form, the latter contained the following query:Have you been a member of a union?---------Which ones?---------Are you now? ---------Which? ---------During the period from November 1 to 15, Piasecki received completed applica-tions from only about 50 percent of the 150 Bellanca employees at the New Castleplant.John H. Manning,at the time contract administrator for the Respondentand later the acting production manager of the New Castle plant, testified thatduring this period the Company was very much concerned about the slow rateatwhich these applications were being returned by the Bellanca employees.Forthe first 2 weeks in November the Union had taken no position on the question ofwhether the employees should file applications with Piasecki.On November 5 ithad responded to Blythe's letter of November 1 with a letter of protest addressedto both Bellanca and Piasecki.In relevant part, this communication read asfollows:In view of the fact that the notice referred to in Paragraph 89 was notgiven to the above unions in conformity with the agreement on behalf of theabove unions,we shall insist that the provisions of the contract be fulfilledin every detail.We also call your attention to the fact that the contract is open for nego-tiations in respect to wages as of November 1, 1956, and request that BellancaCorporation if it is still the operator of the company,meet with us for suchpurpose.However, if a bonafide sale has been made, we request that thesuccessormeet with us for such purpose.1 The Respondent offered evidence that Bellanca addressed an identical letter to LawrenceLoroni,president of Local 840.The latter denied that he ever received such corre-spondence.Since, for reasons set forth later in this report,I do not believe this mattermaterial to the issues in the present case I shall not resolve this conflict. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn any event,we request that the successor meet with us for the purposeof collective bargaining as representative of the employees of the BellancaCorporation,its successors or assigns,in conformity with the requirements ofthe Labor Management RelationsAct of 1947.The employees now employed by Bellanca Corporation,or on the senioritylist,and represented by the above unions are available for employment withits successors or assigns,in accordance with the terms of the above agreementand/or the Labor Management Relations Act of 1947.The letter was signed by Bothe and Loroni.On November 13, the Union wrote the Respondent a supplement to its earlierrequest for a meeting.In this it stated that the Union welcomed the new man-agement,that all the members,both those presently employed by Bellanca andthose on a laid-off status,were available for employment by Piasecki as the suc-cessor to Bellanca and that in making the transition the Union would insist thatthe seniority,conditions of employment,and other status and benefits of suchemployees should not be diminished.The letter closed with an invitation to theRespondent that it send representatives to a negotiating conference between theUnion and Bellanca on November 16. This last-mentioned meeting was held onthe scheduled date at the New Castle plant.Piasecki,however, did not attendand made no response to any of the letters from the Union.About November 14, Bothe met with the officers of Local 840 and those presentconcluded that the Union should assist its members in completing the Piaseckiapplications.Accordingly,on the following day the Union obtained permissionfrom Bellanca to have a photographer take such pictures of the employees as wereneeded in connection with the application form and to have the union officersand committeemen assist the members in completing the questionnaires.On No-vember 15 to 16 the Union also had its members sign an additional letter ofapplication which read as follows:PIASECKI AIRCRAFT CORPORATION,International Airport,Philadelphia,Pennsylvania.DEAR SIRS:This is to advise you that I am applying for employment withyour Corporation at your New Castle plant.I shall be available for such employment with you on and after November24, 1956.I am submitting under separate cover(or have previously submitted) yourstandard employment application form, which was mailed to me by yourCorporation.My submission to you of such application form for employment by yourCompany is not to be construed as any waiver by me of any rights whichhave accrued to me or will accrue to me under the June 1,1955 contract byand between the International Union, United Automobile,Aircraft and Agri-cultural Implement Workers of America and its Local No.840 and the Bel-lanca Corporation and/or the Labor Management Relations Act of 1947.Signature-----------------------------Home Address-------------------------City and State_________________________Bellanca Corp.Badge Number -----------By November 17, 135 employees had signed copies of the above letter.2On thatdate, the Union forwarded all of these to Piasecki with a covering letter whichread:PIASECKI AIRCRAFT CORPORATIONDEAR SIRS: In a meeting between representatives of our Union and theBellanca Corporation held Friday,November 16, we were officially advisedfor the first time that commitments and arrangements for your corporationto take over the physical assets of Bellanca's New Castle facility,includingreal estate,machinery,equipment,supplies and certain work in progress, havebeen in existence since approximately November 1.We were further in-formed that you will take physical possession on November 23, 1956.'Therefor`e,we' are transmitting to you herewith,135 letters applying foremployment at your New Castle, Delaware plant which have been individually2Three employees,namely, Ann Chirco, Rose DiPetrapaul,and Estorina Susi, refused tosign these forms. PIASECKIAIRCRAFT CORPORATION357,executed by the members of Local 840 currently employed by the BellancaCorporation at the New Castle facility.An alphabetical list of the sendersof such letters is also attached for your convenience of reference.All ofthese employees will be available for such employment with you on and afterNovember 24, 1956.In line with our letter to you on November 13, 1956, wherein we statedour intention to cooperate with you as the successor management of the NewCastle plant, we have also urged our membership to complete and return toyou your standard "application for employment form."Your Corporationhad mailed such forms to our members at Bellanca on or about October 30,1956.We trust you have received same. Further, in view of the informationgiven to us by Bellanca, we desire to meet with your representatives on eitherTuesday, November 20 or Wednesday, November 21. In such meeting, wedesire to discuss your immediate and future manpower requirements at theNew Castle plant and make appropriate arrangements for the recall of Bel-lanca employees to such jobs in accordance with their seniority as establishedin the Agreement between Bellanca Corporation and the International Union,UAW and its Local 840, dated June 1, 1955, and also to establish a basisfor further collective bargaining between the parties.Will you kindly advise us promptly as to the date, place and time you willfind most convenient for such meeting?The letter was signed by Bothe. It was received by Piasecki on November 19,but it was never acknowledged by that company.Frank N. Piasecki, presidentof the Respondent, testified that prior to this time he had heard that the Unionhad instructed its members not to send in their applications.According to him,however, receipt of the foregoing correspondence was the first concrete evidence hehad that the Union had changed its position and was then encouraging its mem-bers to file their applications with the Respondent. In addition to the foregoing,from November 17 to 24 approximately 75 employees returned to Piasecki com-pleted job applications, the forms for which they had received from that company-earlier inNovember. Included in the group who returned their applications atthis time were all of the officers of Local No. 840.3Early in the week of November 19, Bellanca gave termination notices to all ofits employees, effective on November 23.On this latter date Bellanca and Piaseckieffected a closing of their agreement for the purchase and sale of the New Castleplant.In the meantime, about November 16,4 the Respondent decided that allapplicants for jobs at its new plant would have to be interviewed on November 25.During the course of the next week it sent invitations to attend these interviewsto all of the Bellanca employees who had returned a completed application formprior to November 15.5No such invitations, however, were sent to the Bellancaemployees who had filed their applications subsequent to November 16 and aftertheUnion became active in encouraging them to do so.On November 24,Piasecki advertised in the two principal Wilmington papers that it would interview3These were Lawrence Loroni, president, Sam Hinger, vice president, Dlatteo CanneLongo, financial secretary, and Wanda Giammateo, recording secretary.This finding is based upon the testimony of Mr. Piasecki.This letter read as follows :NOVEMBER 16, 1956.This is to acknowledge receipt of your application for employment by PiaseckiAircraftCorporation.Our representatives would like to review your -application and talk to you in thelobby of the New Castle Plant, Delaware,any time between noon and 4:30 p.m.,Sunday, November 25, 1956.A photographer will be present to take a picture of you that is required for se-curity clearance.Please bring your birth certificate and/or other proof of citizenship.Please present this letter to our representative when you come for -the interview.If the above scheduled interviewing period is inconvenient to you, please callPhiladelphia,Saratoga 7-9750, Ext.12, and ask for Mr. FranklinMoser, Director ofIndustrial Relations.Sincerely yours,PIASECKI AIRCRAFT CORPORATION,(S)F.N. Piasecki,F.N. PIASECKI,President. 358DECISIONS OF NATIONALLABOR RELATIONS BOARDjob applicants in the New Castle plant the next day. Substantially the same typeof advertisement appeared in the Philadelphia Sunday Bulletin and the PhiladelphiaSunday Inquirer on November 25.6On the morning of the latter date a delegation of Piasecki staff personnelarrived at the New Castle plant to conduct the interviews which began about 12:30p.m. that day.During the course of the afternoon, Gustave Pasquarella, plantsuperintendent for Bellanca, and all of the other supervisory personnel at theformer Bellanca plant, were hired by Piasecki.Pasquarella was retained as plantsuperintendent and the other Bellanca supervisors were hired to perform the sameor similar functions as they had had with the former company. Sometime duringthe latter part of the day, five of the Bellanca clerical employees, Ann Chirco,Theresa Sammoni,7 Edna F. Brown, Rose DiPetrapaul, and Elizabeth Black, aswell as the janitress, Estorina Susi, entered the plant for an interview and werehired.8About 17 non-Bellanca employees were interviewed by the Piasecki groupbut none of these were employed.9Other than guards and supervisors none ofthe production and maintenance employees 10 who were at work for Bellanca theprevious week were either interviewed or hired on November 25.Throughout the afternoon a large crowd of 60 or more former Bellanca pro-duction and maintenance employees 11 was gathered at the plant entrance. Includedin this group were B. W. Bothe and Charles Hypes who were then representatives.of the International Union.12Bothe,Hypes, and many Bellanca employees werecalled by the General Counsel.These witnesses testified that whenever they soughtto be interviewed that afternoon they found the plant door locked.On the otherhand, all witnesses for the Respondent testified that throughout the afternoon thedoor was not locked and that all who sought an interview that day were free to6 These advertisements read as follows :Aero Hello . . . from your New NeighborThe Delaware Division of Piasecki Aircraft Corporation- Vertical Lifts Pioneers -has just bought the plant previously occupied by Bellanca Aircraft.There is anOpportunity for You in this rapidly expanding industry.We invite you to join themen whose achievement records include many of today's world-wide standards--andwho are working on tomorrow's.We have immediate openings for top grade men in the following :Aeronautical EngineersEngineering CalculatorsDetail Design DraftsmenDetailersCertified Arts & Combination Aircraft WeldersMachinistsSheet Metal Bench & Assembly MechanicsAircraft Spray PaintersAircraft RivetersPlating & Process MenHydro-Press OperatorPress-Brake & Yoder Hammer OperatorTool & Dye MakerWe will start interviewing applicants on SUNDAY, NOVEMBER 25TH betweewnoon & 4:30 p.m. in the lobby of the New Castle Plant.Weekday interviews from,10 a.m. to 5 p.m....or, if you live close to Philadelphia, stop in at our main office.PIASCCKI AIRCRAFT CORPORATION.X x x x x7 This individual's name is also spelled "Sammons" in the transcript.A Mrs. Groot, another Bellanca clerical employee who was interviewed that afternoon,.was not hired because she was not an American citizen.9A list of these applicants, received upon stipulation of counsel, contains 17 names.However, Pasquarella testified that in addition to these individuals one other, a MartinBaumgardt, was not only interviewed but hired.According to Pasquarella, Baumgardthad once been an employee at the Bellanca plant for a short while some time before.10Apartfrom Susi, the janitress,mentioned above.u This figure is based upon a stipulation of the parties.12Bothe and Hypes had once been production workers at Bellanca and were still carriedon the personnel records of that company as being on union leave without pay. PIASECKI AIRCRAFT CORPORATION359enter the plant.The conflicting testimony on this point will be resolved later inthe report.According to Mr. Piasecki, the Company had anticipated that over100 Bellanca production and maintenance employees would be interviewed onNovember 25.Manning testified that the results of the interviews were "verydisappointing" because none of the Bellanca production employees appeared andthat all the others who came to be interviewed were not qualified for the Re-spondent's operations.He stated that because of this fact the Company arrangedto conduct interviews on the following day.On November 26, at 7 a.m., the regular starting time, some 130 Bellanca pro-duction employees appeared at the plant, dressed in their work clothes.This wasin accord with a union resolution adopted at a meeting held about November 19atwhich the members had voted that if the Respondent did not reply to theirapplications before November 26, they would report to the plant on that day attheir customary starting time.The General Counsel's witnesses testified that theyhad done so in order to obtain employment, if permitted to enter the factory,13and, in any event, by their presence at the plant and their availability, forestallany claim by the Respondent that they had refused to report for work and hadthereby breached their collective-bargaining contract.Both Loroni and Bothetestified that about 7:30 that morning they tried to open the plant door but thatitwas locked.The Respondent offered no testimony to the contrary.Later thatmorning, Major Casanove Seitz, of the Delaware State Police, arrived at the plantentrance and announced that he wanted to meet with representatives of both theCompany and the Union.He requested Bothe to accompany him into the plant.The latter asked that Gerald Knierieman, one of the employees, be included in anysuch conference and Seitz agreed.With the police major leading the way, thetriowas admitted to the plant lobby where they were met by Mr. Robert Moser,the Respondent's director of industrial relations.Major Seitz asked to see Mr.Piasecki.Moser made a telephone call and then started to escort Seitz and thetwo others to an office in the plant.At that point Pasquarella came up to thegroup and, after Moser engaged him in conversation, the latter announced thathe had just learned that Bothe and Knierieman were union representatives insteadof plainclothes policemen as he had assumed and that as a result he could nottake them to Mr. Piasecki's office.The group then returned to the lobbywhere Moser made some more phone calls. Thereafter he assured Major SeitzthatRespondent's president would confer with him individually but would notdo so with any union representatives present.When it became apparent to Seitzthat those were the only conditions under which he could meet with Mr. Piasecki,he left the plant.14Bothe left at the same time but before his departure he toldMoser that the Union desired to meet with the corporate representatives, to "goover your wishes and desires and intentions about the former Bellanca employees.They are all outside the plant.They are offering themselves for employment.They want their jobs and we would like to get this situation clarified." 15Moserstated that he would take the matter up with Mr. Piasecki and let him know.Later that day when Bothe telephoned the plant to contact Moser, the switchboardoperator,Miss Regina Keenan, told Bothe that Moser would not accept the call.isThat evening the Union called a meeting at which its members, alleging that theyhad been locked out of the plant, voted to establish a picket line about the Re-spondent's premises and to file unfair labor practice charges with the Board.1713Gannon, a witness who impressed the Trial Examiner as among the most credible ofany who appeared throughout the entire hearing, testified to this event as follows :Well we were there.We were ready for them to call us in to go to work, call us infor an interview, call us in for anything they wanted to talk about. But nothinghappened.We stood there in line, I guess maybe an hour, maybe more. Then westood around, waiting to see what would transpire, if anything.14The foregoing finding is based on the testimony of Bothe, Knierieman, and Pas-quarella.It was also corroborated by Mr. Piasecki, who testified that, when he learnedthat the State Police would not confer except in a joint meeting with the Union, herefused to meet under such conditions.15 The quotation is from Bothe's credible, undenied testimony.1°The foregoing findings are based upon Bothe's testimony which was both credible andundenied.Mr. Piasecki testified with respect to this incident that he heard that a unionrepresentative had called but that he felt that the Company had made its position clear,that it wanted to interview the people, and that, insofar as he was concerned, "the unionwas an obstruction in this problem and not an aid."17 This picketing started shortly after November 26 with the pickets carrying signswhich read "Lockout-unfair labor practices." 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe picketing started about November 28 and at the time of the hearing it wasstill in progress.On November 27 the Union wrote to the Respondent. In this letter it pro-tested the Company's refusal to recognize the Union as the exclusive bargainingagent at the New Castle plant.The letter also stated:We are further unable to understand your seemingly unlawful attempt toundermine the union in derogation of its position as exclusive representativeby dealing directly with individuals represented by the union through per-sonal solicitations, mail and newspaper publications.You are hereby advised that those individuals formerly employed by Bel-lanca Aircraft Corporation whom you have considered for return to theirwork with your company on condition that they relinquish their right to berepresented by the union as well as other employees in the appropriate unithave designated the union as his or her exclusive collective bargaining repre-sentative in dealing with your company.The letter closed with a renewal of the Union's request for recognition and ademand for a bargaining conference at the earliest convenience of the Respondent.The latter made no response to this correspondence.18On November 30 the Re-spondent sent the following letter to all of the former Bellanca employees:DEAR AIRCRAFTER:While we have your application for employment, youhave not appeared for an interview.We are conducting interviews at ourPhiladelphia International Airport plant where you can appear any day be-tween 9:00 A.M. and 4:00 P.M.We will be glad to give you consideration for immediate employment atNew Castle where, as you are aware, certain individuals congregate beforethe gates of the plant.None of these persons are our employees.This is an opportunity for you to become a member of Piasecki AircraftCorporation, which you must be, before anyone can represent you in bar-gaining regarding wages, hours, and other working conditions in our plant.Our company must continue to employ workers in order to grow and sup-ply jobs and security for our employees.Those who are employed by us now, will receive our benefits which areenclosed, and their employment will date from the day of hiring.Let's go!Sincerely yours,PIASECKI AIRCRAFT CORPORATION,(S) Franklin W. Moser,FRANKLIN W. MOSER,Director of Industrial Relations.Likewise on November 30, the Union wrote to Piasecki.This time it renewed itsrequest for a bargaining conference and in proof of its claim to a majority itsubmitted, as an enclosure to the letter, photostatic copies of 143 authorizationssigned by Bellanca employees 19 along with an offer to produce theoriginals inthe event the Respondent desired further proof of their authenticity.After the picketing began, the Respondent continued to advertise for employeesin the newspaper.Moser testified that in the months following November 25,Piasecki "had ads in the paper all the time for help" and "we hadopenings inalmost every category."After November 25, however, none of the former Bel-lanca employeescame intothe plant for an individual interview,20 and the Com-pany maintained its adamant refusal to meet with the Union. In the meantime,the Company endeavored to operate the New Castle plant.Early in Decemberithad about 13 production employees at work.Later that month the numberrose to about 25. In February and March a peak of from 180 to 200 productionand maintenance personnel was reached.At the time of the hearing the numberwas down to about 100.2118Mr. Piasecki testified that he saw no need for any such meeting as the Union hadrequested in this letter.1PAIl of ,these were signed by the employees on November 19 or 20, except for twowhich were signed on November 21, and two which were undated.w Moser testified that 3 to 4 months after November 25, a Bellanca employee came tothe Philadelphia headquarters and that he had offered him a job but the individual neverreported for work.Moser. however, could not recall the name of this person.21These figures are based on the testimony of Gustave Pasquarella.The latter alsotestified that of the first 125 employees at the New Castle plant, approximately 25 weretransferred from the Respondent's Philadelphia plant. PIASECKI AIRCRAFT CORPORATION361B. The successorship issue and the allegations as to Section 8(a) (5); conclusionswith respect theretoNo evidence was offered at the hearing of any corporate affiliation betweenPiasecki and Bellanca and the General Counsel conceded that he had no proof ofany such connection.It is the contention of the latter, however,that in the pur-chase of the Bellanca plant,Piasecki took over the "employing industry"(N.L.R.B.v.Arthur J. Colten et al., d/b/a Kiddie Kover Manufacturing Company,105 F.2d 179(C.A. 6)), and as such assumed the obligations of Bellanca to bargainwith the Union.The Respondent,on the other hand, denies completely thestrength of any such argument.To that matter we will now turn.Late in October,when Bellanca and Piasecki agreed upon the terms for the saleof the New Castle plant,Bellanca had a work force of approximately 150, in-cluding supervisory personnel.At that time it was engaged in work on contractswith about 11 different customers.These were referred to at the hearing as con-tracts with the following:Dover Air Force Base, American Foundry and Machine,Aurora Casket Company, Lockheed Aircraft, United States Chemical Corps, Mel-par,Glenn L. Martin,Bowser, Hamilton Standard,General Electric, and Fairchild.Prior to November 23, Bellanca completed the Dover,American Foundry andMachine, and Aurora jobs.Angelo Baldini,a director,acting secretary andassistant treasurer for Bellanca,testified.that these projects represented a workloadfor from 10 to 20 employees.During the same period,and before Bellancaceased operations,Lockheed and the United States Chemical Corps canceled theircontracts.Both were small projects with a total of about eight men working onthem.22Of the remaining jobs-Martin,Melpar, General Electric, Bowser, Ham-ilton Standard,and Fairchild-Piasecki succeeded in obtaining renegotiated con-tracts from all of these customers except Fairchild.In closing the purchase ofthe plant from Bellanca, the Respondent bought and took over all the work inprocess on the Martin,Melpar, Bowser, Hamilton Standard,and Fairchild projects.Because of a shortage of materials the work on the General Electric job washalted in November.As a result there was no work in process on this contractwhen Piasecki took possession of the plant.On March 18, 1957,Piasecki re-negotiated this contract with General Electric and work on it was then resumed.According to the credible testimony of Angelo Baldini,theMartin job was thelargest in the plant.He also stated that this project, along with the Melpar andFairchild jobs, required more than 50 percent of the direct labor employees. Inaddition to the direct labor to be performed on these contracts,indirect laboremployees,of course,such as supervision,inspection,maintenance,shipping, re-ceiving, and others in the same category,also had to be allocated to these projects.Early in December,work on the Melpar job, begun by Bellanca,was resumed byPiasecki.Similarly,sometime in January, the Respondent resumed work on theMartin contract.Pasquarella,the plant superintendent,testified that this job wasrenegotiated by Piasecki shortly after November 26 but that the renewal of workon it was delayed until the following January because of the difficulty the Respond-ent had in building up a working force. Piasecki was unable to renegotiate onlyone contract on which Bellanca had been working and which the Respondentdesired to obtain.This was the Fairchild job.The reasons for this were notfully explained at the hearing.There was substantial evidence that when Piaseckitook over the New Castle plant it expected to obtain this work.Baldini testifiedthat the Respondent paid Bellanca from$20,000 to $30,000 for the work inprocess on the Fairchild contract and, further,that all the jigs and fixtures neededfor its completion were left in the plant rather than being returned to the UnitedStates Air Force as was customary when a contract was completed or terminated.23The Respondent,however, never obtained this contract and during the latter partof December 1956, Fairchild removed from the plant all jigs and fixtures neededon this job.The only new business that Piasecki received and to which the record refersinvolved Kellet Aircraft Corporation,Hamilton Standard,and certain experimentalwork for vertical takeoff aircraft.These jobs were started in January 1957.Pas-quarella testified that all of them required the same skills as those possessed bythe Bellanca employees except for one phase of the experimental work that neces-r3 This total is based on the testimony of Baldini and Matteo Canne Longo,the latterbeing production coordinator for Bellanca.According to Baldini there were from three tofive employees at work on the Chemical Corps job.Canoe Longo testified that there wereonly two to three employed on the Lockheed project.23The jigs and fixtures were owned by the Federal Government. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDsitated the use of loft men.According to Pasquarella,this particular job needednine loft men and four template makers,and although Bellanca had the latterpersonnel among its employees it did not have any loft men.Early in November the Respondent sent Manning to the New Castle plant.Bellanca assigned him an office on the top floor of the factory and from thenuntilNovember 21, Manning spent approximately 50 percent of his time at theplant.According to Manning,his function at that time was to prepare an analysisof Bellanca'scurrent contracts and make a report thereon to the Piasecki staff.After he had done this,the Respondent instructed Manning, who was to be theacting productionmanager at the new plant,to be prepared to complete theMelpar, Martin, and Fairchild contracts.In accordance with this order,Manningprepared an estimate of the number of employees that would be needed onNovember 26.Manning testified that he concluded that to be prepared for opera-tions on November 26 the Respondent would need from 37 to 50 of the Bellancaproduction workers.In arriving at this estimate he conferred with Pasquarellawho was still the plant superintendent for Bellanca.The latter testified that hetoldManning at the time that his estimate was too low and that to do the jobsin question would require about 50 percent of Bellanca'swork force or about 60people.Baldini testified that during this period Manning told him that Piaseckiintended to hire all personnel then in Bellanca'semploy, and that shortly afterPiasecki took over the plant the number of employees would be doubled ortripled.24In the Bellanca plant, Pasquarella was the superintendent in charge of themanufacturing section.The foremen of the machine shop,25 sheet metal shop,26weld shop,27 and the Melpar job 28 reported to him. In addition,Pasquarella was-directly responsible for the paint shop employees and all the maintenance person-nel.Various other departments reported to Plant Manager Henderson.Thesewere the inspection department under William Myers; the toolroom under RobertWilley; the purchasing department under Albert Ryan; the industrial engineeringsection under Edward Bukowski;and other sections such as those for productioncontrol and payroll accounting.29After the Respondent took over the New Castle plant,the latter was knownas the "Delaware Division of the Piasecki Aircraft Corporation"and certain func-tions such as purchasing,engineering,estimating,tool designing,part of industrialengineering,and part of maintenance were handled by the Philadelphia headquar-ters.On the other hand, when the New Castle plant reached its peak productionin late February or early March 1957,30 it had a machine shop with machinists,bench fitters,assemblers,heat treaters and related skills, a sheet metal shop, aweld room, a Melpar section,and a paint shop. It also had a toolroom, main-tenance personnel,and inspection employees.Bellanca foremen and departmentheads such as Mines, Chirco,Caruso,DiMauro,Myers,Willey,Ryan, andBukowski were all hired by Piasecki.The last three named,who headed depart-ments or sections which were to operate out of the Philadelphia headquarters, weregiven comparable positions there.Willey,an industrial engineer and the head ofthe Bellanca toolroom,became an assistant to Piasecki's industrial manager; Ryan,purchasing agent for Bellanca, was employed by the Respondent as its materialcontrolman;and Bukowski,Bellanca's industrial engineering head, became amember of Piasecki'sproduction planning group.Merrill Bowden,who had beenwith Bellanca as the project engineer or coordinator on all the Melpar con-tracts,31was employed by Piasecki to continue in the same job for the Respondent.There is no evidence that Piasecki placed any of the supervisors on its payroll priortoNovember 26.On the other hand, there is evidence that the Respondent hadassured the Bellanca supervisory hierarchy before the plant closed on November23 that they would all be hired.Manning testified that while he was at the plant24This included all of the Bellanca supervisory personnel,according to Baldini.25This shop, under ClarenceMinesas foreman,consisted of two departments which didmachine work,bench fitting,heat treating,and related jobs.26 The sheet metal shop foreman was Martin P. Chirco.n James Caruso.28 Joseph Di Mauro.29There was also a very small plastics department with two employees, one of ahem incharge and the other a laboratory assistant.This department completed the AuroraCasket contract,its only project prior to November 23, and its work was not continuedby Piasecki.3OWhen it had approximately 200 employees.'aThese involvedthe construction of trailers and cockpit simulators. PIASECKI AIRCRAFT CORPORATION363during the middle of November he conferred with Pasquarella, Willey, Bowden,Bukowski, and Ryan as to their willingness to work for Piasecki.32AlthoughManning testified that these men were not actually hired until November 25, atwhich time they were interviewed by Moser and his associates, it is obvious, atleast as to Pasquarella's employment, that little remained to be done on this latteroccasion.The application Pasquarella filled out is dated November 10, and con-tains a notation, entered shortly thereafter inManning's handwriting, that theapplicant was to be hired as "Shop Superintendent."Two of the Respondent's witnesses 33 testified that prior to November 26 thePiasecki organization did not take over control of production in the New Castleplant.There was credible testimony, however, that the Respondent's control overthe purchase of materials at the Bellanca plant began several weeks before thislatterdate.Thus,Matteo Canne Longo, production coordinator for Bellanca,testified that about November 2 he was called into the office of Henderson andRyan, Bellanca's plant manager and purchasing agent, respectively, and there toldthat effective immediately all purchasing was to be done directly through Piasecki'sPhiladelphia office.Thereafter a copy of all requisitions which Canne Longo andRyan prepared was supplied to Manning.At the end of each day the latterbrought those copies back to Philadelphia where the Respondent's purchasing-department under James Gukas, the purchasing agent, and William Collins, hisassistant,handled them from that point forward.Canne Longo testified thatthroughout the month of November and until Bellanca ceased operations he hadfrequent, daily, telephone conversations with both Gukas and Collins about thesematters.He further testified that many of these conversations concerned purchaseorder problems connected with obtaining materials for the Melpar, Martin, andFairchild jobs.34Moreover, when these supplies arrived at the New Castle plantthey were on Piasecki's purchase orders.35According to Canne Longo, during thefirst 3 weeks of November, Piasecki trucks arrived at the New Castle plant everyday with work that required magnafluxing,36 painting, inspecting, sandblasting,plating, and other processing.37In opposition to the General Counsel's argument that Piasecki must be con-sidered a successor to Bellanca, the Respondent contends that apart from the total.absence of any corporate relationship between seller and buyer the latter is anentirely different type of concern and operates in an entirely different type offield from Bellanca.Thus,Mr. Piasecki testified that the Respondent is "anindustrial operation in the aeronautical field, dealing with aircraft componentsand designs."According to him, at the Philadelphia plant the Company's opera-tions covered three categories.He estimated that 50 percent of the work thereconsisted of the submission of designs to the United States Government followedby designing, tooling, development, creating the first prototype and testing thereof.About 25 percent of its operations involved the overhaul and repair of work forthe Government or the construction of pieces or components for the Government.The other 25 percent of the Respondent's work consisted of contracts with othercompanies for components or the design and manufacture thereof.Mr. Piaseckifurther stated that the Company's objective in purchasing the New Castle plantwas "to increase our volume of business and our potentiality for obtaining businessso that we could increase our annual sales volume to cover our overhead." Thistestimony as to the objectives of the purchasing company must be considered inthe light of the above findings as to the facts with respect to the actual changeover,of the New Castle plant from Bellanca to Piasecki.From these it will be seenthat the Respondent endeavored to complete, with few exceptions,38 all the con-33Manning testified that his conferences with these men were held when they were offduty and with the permission of Harry E. Blythe, vice president and general managerof Bellanca.33Manning and Pasquarella.as As to these telephone calls, Canne Longo testified, without contradictionCommander Manning authorized the telephone operator-authorized me to take what-ever calls were necessary in relation to these jobs, to these materials, to these short-ages, and cleared my phone calls to Jim Gukas or Bill Collins-whoever or whomeverI can speak to at Piasecki at Philadelphia.35 Canne Longo's testimony in this connection was corroborated by Albert Lancaster,chief receiving clerk for Bellanca.3eThis was a magnetic particle inspection process.37This testimony was corroborated,in part, by Pasquarella,who stated that fromNovember 1 to 21 the plant did some small jobs for Piasecki.as Such as the Lockheed and Aurora type contracts. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDtracts which Bellanca had been unable to finish.Piasecki purchased most of the-work in process and then endeavored to renegotiate all the uncompleted contracts.with Bellanca's customers.Although some of the nonoperative departments suchas purchasing, engineering, and tool designing were moved to Philadelphia, theproduction departments such as the machine shop, weld room, paint shop, andrelated sections in the Bellanca plant were left largely intact.The entire Bellancasupervisory hierarchy, with the exception of the corporate officers, was hired and,as seen from the findings above, it was plainly the plan of the Piasecki manage-ment to hire most, if not all, of the rank-and-file production and maintenanceworkers in the Bellanca plant.The only testimony in the record as to the newwork obtained for the plant indicates that the former Bellanca personnel wereable to handle all of it, except for that in one category which involved the useof loft men.Admittedly, Bellanca had none of these on its payroll at the timeof the changeover.That the operations of the plant under Piasecki were verysimilar to those when it was under Bellanca's management is manifest from thetestimony of Gustave Pasquarella.This witness had been shop superintendent forBellanca over a long period of time and was hired by Piasecki for the same posi-tion.At the hearing he was asked whether he needed any instructions as towhat he should do when he took over this position for the new management.Heanswered in the negative and stated that no one told him what his duties were.In explanation of this he added that he did not "think it [the job of superin-tendent] changes from one aircraft factory to another . ." and that, as a result,he needed no instructions, since "As a superintendent I knew what I had to do."The Company's plans for the New Castle plant, as outlined by Mr. Piasecki, wouldhave necessitated a considerable change from the type of operations conducted byBellanca.However, from the findings set forth above, as to the actual workloadat that plant subsequent to November 26, it is apparent that the Respondent'soperations there were substantially similar to what they were under Bellanca.The argument of the General Counsel and the Union that Piasecki was a suc-cessor to Bellanca is based onN.L.R.B. v. Arthur J. Colten et al., d/b/a KiddieKover Manufacturing Company,105 F. 2d 179, 182-183 (C.A. 6), and relatedcases.InColtenthe original respondents constituted a copartnership which ter-minated as an entity upon the death of one member. The surviving partner arguedthat since all the employees were employees at will, they ceased to be employeesupon the death of the partner, without regard to the existence of a labor dispute.The court rejected this argument and, in language that has been quoted frequentlysince, Judge Simons stated that "It is the employing industry that is sought to beregulated and brought within the corrective and remedial provisions of the Actin the interest of industrial peace..Itneeds no demonstration that the strifewhich is sought to be averted is no less an object of legislative solicitude whencontract, death, or operation of law brings about change of ownership in theemploying agency. . . . It would be an implausible contention that the death ofa partner subject to restraint relieved survivors of its burdens."Ibid.at 183.Sub-sequent decisions of that court have followed the holding in theColtencase.N.L.R.B. v. Fred P. Weissman Co.,170 F. 2d 952 (C.A. 6), cert. denied 336U.S. 972;Dickey v. N.L.R.B.,217 F. 2d 652 (C.A. 6). The decisions in othercourts of appeals are in accord with the foregoing. InN.L.R.B. v. Lunder ShoeCorp.,211 F. 2d 284 (C.A. 1), subsequent to a consent election at the MitchellShoe Company, in which the employees voted for a union, Mitchell sold out toLunder.The latter refused to bargain with the union on the ground that afteritspurchase of the business there was insufficient evidence of the union's majoritystatus.In sustaining a Board finding that Lunder, by refusing to bargain withthe union, had violated Section 8(a)(5) of the Act, the court stated: ". . . it is.well established that a mere change of employers alone is not sufficient to nullifythe certification of the employees' representative. . . . In the absence of evidenceof a substantial change in the nature of the employee-employer relationship thereis `no reason to believe that the employees will change their attitude merely be-cause the identity of their employer has changed. . . .' [CitingN.L.R.B. v. Armato,199 F. 2d 800, 803 (C.A. 7).] If the `employing industry' remained essentiallythe same after the transfer of ownership, Lunder is bound by the Union certifica-tion .... [citingColten, supra]." Ibid.,at 186.However, in the cases relied onby the General Counsel and the Union there was present an identity of partiesin both the predecessor and the successor,39 the labor organization at the prede-39 E.g.,N.L.R.B. v. Colten,supra(dissolution of a partnershipwith one of originalpartners continuing the business) ;NorthwestGlove Co.,Inc., 74NLRB1697(one of theoriginal partners in predecessor organized successor corporation) ;OrioleMotor Coach PIASECKI AIRCRAFT CORPORATION365,cessorwas certified by the Board less than a year before the sale or transfer ofthe plant to a successor,40 or the successor continued in the same business at thesame location with an assumption of liabilities and a transfer of intangibles such.asgoodwill or a trade name.41Here there was no identity of the parties asbetween Bellanca and Piasecki,nor was there a recent certification of the Union.Moreover,although there was a transfer of the supervisory personnel and muchof the work in process,therewas no assumption of liabilities nor was there atransfer of a trade name or goodwill.For these reasons I conclude and find thatPiasecki was not a successor to Bellanca within the meaning of the Act.Cf.Her-man Loewenstein,Inc.,75 NLRB 377, 379-380;Juneau Spruce Corporation, 82NLRB 650, 658-659.The General Counsel alleged that there were two appropriate units in the NewCastle plant,one consisting of the office clericals 42 and the other consisting ofthe production and maintenance workers.43These units had been established atthe Bellanca plant pursuant to consent election agreements,the first in December1941(Bellanca Corporation,Case No. IV-R-799)and the second in April 1942(Bellanca Corporation,Case No. IV-R-888),44 and they are of the type whichthe Board has found appropriate in numerous cases involving the aircraft industry.For this reason and in the light of the earlier findings herein with respect to theorganization of the plant under the Respondent'smanagement,it ismy conclusion,and I find, that these two units have been appropriate at all times material herein.It is undisputed that the Union requested recognition and a bargaining con-ference with the Respondent on several occasions on and after November 26 andthat the Respondent declined to recognize or to meet with the Union.By letteron November 30, the Union renewed these demands and enclosed photostats of143 authorizations signed by Bellanca employees on or about November 20.There were 139 employees in the production and maintenance unit on November23 when Bellanca ceased operations.Of this number,138 had signed authoriza-tionsdesignating the Union to represent them.45On these facts the GeneralCounsel and the Union allege that the Respondent violated Section 8(a)(5) oftheAct.Since,however, I have already found that the Respondent was not asuccessor to Bellanca and there was no proof that the Union represented amajority of the employees on the Respondent's payroll on and after November 26,1956, Piasecki was not under an obligation to recognize the Union and bargainLines, Inc.,114 NLRB 808 (integration of predecessor's operation by general managerwho purchased successor) ;andN.L.R.B.v. J.TV.Rex Co.,243 F. 2d 356(C.A. 3) (officersand stockholders same in both predecessor and successor corporation).See alsoN.L.R.B. v.Adel Clay Products Company,134 F.2d 342(C.A. 8) ;N.L.R.B. v. O'Keefe andMerrittManufacturing Company,178 F. 2d 445 (C.A.9) ; Bethlehem Steel Company v. N.L.R.B.,120 F.2d 641, 650-651(C.A.,D.C.) ;N.L.R.B. v. Krimm,203 F. 2d 194,196 (C.A. 2) ;N.L.R.B. v. Somerset Classics, Inc.,193 F. 2d 613,614, 615(C.A.2) ; N.L.R.B. v. Con-denser Corporation,128 F. 2d 67, 71-72 (C.A. 3) ;andN.L.R.B. v. Concrete Haulers, Inc.,212 F. 2d 477,479 (C.A. 5).40E.g.,N.L.R.B.v.Armato,199 F. 2d 800(C.A.7) ; N.L.R.B. v. Lander Shoe Corp.,211 F.2d 284(C.A.1) ; N.L.R.B. v. J.TV.Rex Co.,supra;see alsoBoyce Wallace et at.,d/b/a Investment Building Cafeteria,120 NLRB 38.41E.g.,CruseMotors,Inc.,105 NLRB 242;N.L.R.B. v.J. TV. Rex Co.,supra;cf.alsoSymns GrocerCo., 109 NLRB 346,andN.L.R.B. v. Birdsall-Stockdate Motor Company,208 F.2d 234'(CA. 10).40The description of this unit, as alleged in the complaint,is as followsAll office clerical employeesatRespondent'sNew Castle,Delaware,plant, excludingtelephone operators,nurses,confidential secretaries to department heads, clerkspecialist-accounting,senior clerk-accounting,junior clerk-accounting,confidentialemployees in the Labor Relations Department,draftsmen,professional employees andall supervisors as defined in the Act.43The description of this unit,as alleged in the complaint,is as follows :All production and maintenance employees,including plant clerical employees, atRespondent'sNew Castle,Delaware,plant,excluding guards, nurses, telephoneoperators,professional employees,draftsmen,confidential secretaries to departmentheads, office clericals and supervisors as defined in the Act.4*The Union had represented the employees in these units continuously thereafter.45The only employee in this unit who did not sign an authorization card was EstorinaSusi, the janitress. 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith it.Accordingly, I shall recommend thatthis allegationof the complaintbe dismissed 46One other matter in this connection was raised by the Charging Party.At thehearing and in its brief the Union has contended that its contract withBellancawas never validly terminated, that this agreement was a binding obligation onPiasecki as a successor or assignee of Bellanca, and that, as a result, on this basisalone, Piasecki was obligated to recognize and bargain with the Union throughoutthe effective period of the contract.This argument, however, was not groundedon any theory of the complaint, for the latter alleged only that the Respondentwas under a statutory obligation to bargain with the Union.At the hearing, theGeneral Counsel did not allege that the Respondent was under a duty to bargainas the result of a contractual obligation and he at no time took the position thatthe aforesaid agreement was binding upon the Respondent. It is the GeneralCounsel who determines the scope of the complaint and none of the other partiesmay amend, enlarge, or modify its allegations.Dallas Concrete Company,102NLRB 1292, 1293, 1296-1297, enfd. 212 F. 2d 98 (C.A. 5);Sailors'Union ofthe Pacific, AFL (Moore Dry Dock Company),92 NLRB 547, footnote 1. Conse-quently, in this case, since the Union's contention that the Respondent had breacheda contractual obligation to bargain is not encompassed by, nor relevant to, anyallegationin the complaint, it need not, and will not, be considered in this report.C. Facts as to the alleged lockout; conclusions with respect theretoOn November 25, as noted earlier, the Respondent's management held interviewsat the New Castle plant.On that day the Bellanca supervisors, five of theBellanca clericals,47 and oneBellanca maintenanceemployee 4a were interviewedand hired.Another applicant who had once worked at the plant for a short periodsometimebefore was also interviewed and hired.49 In addition, 17 non-Bellancaapplicants for production work were interviewed but not employed.None of theBellanca production workers were either interviewed or hired.The General Counsel and the Union allege that this latter developmentresultedfrom the Respondent's agents having locked the plant door to bar access to anyof the Bellanca union members.This was denied by the Respondent, accordingto whom its management waited throughout the day, patiently but in vain, for theBellanca production workers to appear for an interview.The front door of the plant opened into the lobby. Inside this room and to theleftof the door a switchboard was located at a point which enabled the planttelephone operator to act as a receptionist.The door itself had a large glass panelapproximately 28 inches by 36 inches in width and height.There was a conflictin the testimony as to whether the door was opened from the outside by turning aknob or pulling a handle. Several witnesses testified that it was the former.Themore credible testimony on this point, however, was that the door had a latchwhich theentranthad to press with his thumb 50 As Pasquarella credibly describedit,onthe outersidethe door had a "pitcher type latch."On the inside, however,accordingto the testimony of witnesses for the Respondent51andtheGeneralCounsel,52 the door was opened by a knob. There was likewise no dispute thatfrom within the lobby the door also had a night latch which could be locked byturning the knob 5319 It should be noted that even if the "employing industry" theory, urged by the GeneralCounsel and the Charging Party, were adopted, the Respondent would still not be obligedto bargain with the Union as to the office clerical unit. On November 23, there were fouremployees in this unit : Edna Fay Brown, Theresa Sammoni, Rose DiPetrapaul, and AnnChirco.On November 30, the Union had authorization cards from Brown and Sammonibut not from DiPetrapaul or Chirco.Consequently, the Union did not represent amajority of the office clerical unit at the time it requested recognition.47Ann Chirco, Edna F. Brown, Rose DiPetrapaul, Theresa Sammoni, and ElizabethBlack.48 Estorina Susi.49 Baumgard,t.50 Thiswas the credible testimony of Thomas Gannon, an employee called by theGeneral Counsel and of Gustave Pasquarella,Kenneth R. Meenen,and Ralph Speakman,who were called by the Respondent.61Ralph Speakman and Ruth M.Brown.sz Sam Ringer.5 This finding is based on the testimony of Speakman and Meenen. PIASECKI AIRCRAFT CORPORATION367About 12:30 p.m., on November 25, Manning stepped outside the plant doorto announce to those who had assembled at the entrance that the Company wasthen ready to interview applicants for employment.The testimony of the GeneralCounsel's witnesses as to the events which followed will now be considered.Bert Bothe testified that immediately after Manning made his announcement hewent to the door and attempted to open it but met with no success.He furthertestified that when he was at the door he could see Pasquarellain thelobby andalso a man whom he described as a "burly individual with an overcoat slung overhis shoulders," standing next to the door.Bothe conceded that during the momentor more that he was at the door he did not see Pasquarella making any signals ormotions to the above-described man beside the door.According to LawrenceLoroni, president of Local 840, when Bothe stepped aside, he went up to the door,"put my hand on the knob, turned it, [and] saw that the door was locked." Loronistated that he remained at the door for a moment and did not attempt to openitagain that afternoon.Thomas Gannon, an employee and member of theUnion's shop and negotiating committees, testified that he attempted to open thedoor twice, the first time being immediately after Loroni tried and the secondoccasion being about 3:30 or 4 p.m. In neither instance was he able to open thedoor.He also testified that a "tall man" appeared to be stationed at the door,,and that Pasquarella and Manning were nearby.He also conceded, however, thathe did not see either of the latter making gestures to the man at the door. SamHinger, a Bellanca employee and vice president of Local 840 at the time, testifiedthat he tried to open the door shortly after Loroni attempted to do so, but was.similarly unsuccessful.He did not see Pasquarella in the lobby while he was atthe door but he testified that a "tall man" with a "dark coat . . . draped over hisshoulders" was standing near the entrance.Hinger made only one attempt to enterthe plant lobby.He testified, "I thought being as I was locked out once, therewouldn't be no use of going back again."Gerald Knierieman, a Bellanca employeeand current vice president of Local 840, testified that shortly after Hinger was atthe door, he tried but was unable to open the door.He stayed there a short whileand did not try again.Knierieman stated that at the time he could see Pasquarellaand a man whom he assumed to be a guard near the door. He further testified,however, that he did not see Pasquarella make any gestures or signals to thisindividual while he was there.Other witnesses testified as to their efforts to enter the plant after having seennonunion Bellanca personnel and non-Bellanca applicants gain ready admittance.Wanda Giammateo, a Bellanca employee and recording secretary for Local 840,testified that she tried to get in the lobby twice that afternoon, but was not success-ful in either case.On the first occasion that she was at the door she could seePasquarella in the lobby and near the door a tall man whom she had never seenbefore.About 2:30, and after she saw Regina Keenan, the Bellanca telephoneoperator,gainadmission to the plant, Giammateo again tried to open the door butwas unable to do so. Giammateo further testified that while she remained outsidethe plant during the course of the afternoon she saw a numberof Bellanca's non-production employees, in addition to Keenan, who were able to enter the lobbywithout any difficulty.These were the guards,54 five of the office clericals, Chirco,Brown, DiPetrapaul, Sammoni, and Black, and the janitress,Susi.Elizabeth Doto,another Bellanca employee, testified that she tried the door at about 1:30 p.m.and after she had seen the Bellanca foremen and others who were notBellancaemployees gain admission.According to Doto, when she arrived at the door, shecould see Pasquarella and a stranger whom she referred to as a guard standinginside the lobby and near the door.Doto testified that as she approached thedoor, the guard reached for the knob on the outside and then looked at Pasquarellawho shook his head.When that happened the guard withdrew his hand and didnot open the door.Nevertheless,Doto attempted to open it herself but wasunsuccessful.55CharlesHypes, anInternationalrepresentative for the Union,50testified that he went to the door about 20 minutes after Manning made hisannouncementand found it locked.Bothe testified that during the course of theafternoon he also saw Matteo Canne Longo, financial secretary for Local 840,Only one of these, Herman Swain, was identified by name.Both Doto and Gannon testified that they saw another employee, Leon Smyjewski, goup to the door that afternoon and futilely try to open it.se Bothe and Hypes were former employees of Bellanca who were on leave of absencepursuant to a provision In the collective-bargaining agreement establishing this privilegefor union officials. 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDtry to open the door but with no success.Canne Longo himself was a witnessbut gave no testimony as to this issue. John Mili, a Bellanca employee for almost28 years, testified that he tried to enter the plant to be interviewed about 2 p.m.According to Mili, he followed Gannon, Hinger, and Sam Piane,another employee,to the door and when they were unable to get in he tried to do so and found thehandle of the door was locked.Mili testified that Pasquarella and an individualwhom he had never seen before were inside the lobby at the time.After thisattemptMili remained in the plant area until about 5 p.m.but made no furthereffort to be interviewed.The Respondent'switnesses testified,without exception,that afterManningmade his announcement the door remained unlocked throughout the course of theafternoon.All denied that any stratagem was used to bar the Bellanca employeesfrom the plant.Pasquarella testified that although he was in and out of thelobby on numerous occasions that day he spent approximately 4 hours in thelobby that afternoon and that during that time the door was not locked.He alsotestified that during that period he could not recall seeing any Bellanca productionemployees come up to the door and attempt to open it. The only two individualswhom he could recall having seen near the door were William E. Sassaman andRalph Speakman.The last named were employees at the Piasecki plant in Phila-delphia who were assigned watchmen duties at the newly acquired premises thatparticular Sunday.Sassaman had come on duty early that day and remained atthe plant until about 1 p.m.Speakman arrived at the plant later that morningand was on duty in the lobby for about 4 hours that afternoon.Sassaman was inthe lobby for about 30 minutes after the interviews began.He testified thatduring that time the door was never locked and that he had no instructions tokeep anyone from being interviewed.He also stated that he saw from 75 to100 people gathered in groups outside the entrance who milled around before theplant but none of whom came up to the door.He further testified that the doormechanism"wasn't working too well,itwould tend to hang a bit."Sassaman,however, did not see anyone have difficulty trying to open the door.Nor didMrs. Florence Atkinson, secretary to Mr. Piasecki,who was in the lobby during thecourse of the afternoon.Speakman,on the other hand, testified that while hewas on duty the door catch did not work properly and that several applicantshad difficulty opening it.According to Speakman,he assisted some 8 to 10applicantswho had trouble opening the door that afternoon.He testified thathe saw no one pound, pull,or knock on the door and fail to get in and that afterthe door was unlocked at 12:30 the keys remained on a counter next to thetelephone switchboard for the balance of the day.The telephone operator, Mrs.Ruth M. Brown, corroborated this testimony as to the location of the keys thatafternoon.Another witness for the Respondent was Walter Lotocki, an uncle ofFrank Piasecki,and a comparatively recent emigree from Poland.At the timeof the hearing,Lotocki was an employee of the Respondent.57On November 25,1956, however, he was a foreign language teacher in Philadelphia and was noton the Piasecki payroll.He testified that he accompanied Mr. Piasecki'smother(who was also his sister)to the plant that day,that he came only out of curiosity,and that he remained in the lobby for from 30 minutes to an hour, during partof which time he was at the lobby door gazing out at the people gathered -beforethe entrance.He denied having locked the door to keep anyone out or havingreceived signals or instructions from Pasquarella.Lotocki was a quiet-manneredgentleman who, in his halting English, displayed a manifest sincerity and truthful-ness.Another witness for the Respondent who testified on this matter was Ken-neth R.Meenen.According to him, the door was not locked and was operatedfreely by anyone who tried it.However,Meenen conceded that on the day inquestion he was in the lobby only for about 20 minutes and that this was duringthe early part of the afternoon.58Franklin L. Miller, a photographer for Piasecki,also testified for the Respondent as to this issue.According to Miller, while hewas in the lobby he saw about 12 persons coming in and going through the lobbydoor.Miller,however,was a most unimpressive witness.Throughout hisexamination he displayed a casual indifference to the proceedings and on cross-examination answered most of the questions directed to him with"I don't remem-s7He testifiedthathe wasa secretary-helper.Robert J.Kutzer, assistant treasurer of the Respondent, also testified to having beenin the lobby for approximately 15 to 20 minutes during the afternoon of November 25.Kutzer, however,testified that while he was in the lobby he saw no one attempt to openthe door from either the inside or the outside. PIASECKI AIRCRAFT CORPORATION369her" or "I don't recall."His testimony was utterly lacking in any element ofconviction.Hinger testified that when non-Bellanca employees came to the plant entranceand tried the door, after a short wait it was opened for them.This testimonywas corroborated by Albert Bolgar.The latter was the only witness at thehearing who had never been an employee of either Bellanca or Piasecki.Bolgarhad seen the advertisement in the Sunday paper and came to the plant seekingemployment.He arrived there about noon that day and found that the interview-ing had not begun so he returned to his car to wait until the plant opened.Notlong thereafter Bolgar observed one man from a group standing in front of thedoor try to enter the lobby.Bolgar testified,"Nobody opened the door for him,so he walked away." Shortly thereafter Bolgar again went to the entrance and,oncemore,found the door locked.This time,however, according to Bolgar,"I knocked at it and some guard came up and opened the door." He then enteredthe lobby,filled out an application,and was interviewed.He was told,however,that he would not be hired as there was no need for his particular skill.59 Bolgarwas a persuasive witness and his testimony as to the experience he had at theplant that day tended to corroborate the testimony of the Bellanca employees whotestified that the door was locked to them whereas for non-Bellanca employeesand nonunion members the door was opened.There were only six Bellanca employees in either unit represented by the Unionwho entered the plant that day.These were:Ann Chirco,Rose DiPetrapaul,Theresa Sammoni,Edna F. Brown,and Elizabeth Black,the first four of whomwere in the office clerical unit,60 and Estorina Susi, janitress and a member of theproduction and maintenance unit.These six individuals arrived at the plant inmidafternoon.Pasquarella testified that Chirco had telephoned him that theywere coming.As they approached the plant, Pasquarella went out on the streettomeet them and accompanied them through the entrance and into the lobbywhere they were interviewed and hired.Gannon testified that one of the indi-viduals inside the lobby opened the door for Pasquarella and his group of women.Speakman conceded that he was the guard who did so. Pasquarella was outsidethe plant several other times that afternoon.On one of these occasions Botheengaged him in conversation.According to Bothe,he protested to Pasquarellathat many of the union members had come to the plant that afternoon in responseto letters from Piasecki which invited them for an interview and that having doneso "they were faced with a locked door."Bothe testified that he then askedPasquarella,"What's going on here that nobody can get in the plant to see aboutgetting their jobs?" and that,inreply, the latter shrugged his shoulders andstated, "Well,this is a mixed up affair. It is a very mixed up affair.You knowhow Frank[Piasecki]feels. . . . If you and the other union guys are reallyinterested in your people,ifyou really want to help your people and you wantthem to get in this plant,you will get away from here today."This testimonyby Bothe was never denied by Pasquarella.The latter conceded that he had beenout among the crowd several times that afternoon and that he had talked withmany of the Bellanca employees.He testified,however, that he could not recallthe substance of any of the conversations which he had.When asked whetherhe had talked with Bothe during this period his only response was, "It is hard tosaywho all I talked to."Bothe's testimony as to this incident was clear andconvincing.In the absence of any denial by Pasquarella it is worthy of credenceand I accept it as true.siTestimony as to another conversation of relevance here must also be noted.According to Lawrence Loroni, on November 28 he met Robert Willey outsidesoBolgar was a dynamometer operator.60The record is not clear as to whether Black was a member of this unit. Pasquarellatestified that she was not a union member and that she was in the payroll and accountingdepartment.She appears to have been among the employees in this latter departmentwho were excluded from the office clerical unit.61At the hearing the Respondent objected to this testimony on the ground that it hadnot been proved that Pasquarella was a Piasecki employee at the time the conversationoccurred.This objection was not sustained by the record.Apart from the fact thatManning had assured him of employment as shop superintendent several days or weeksprior to November 25, Pasquarella testified that he was hired between 1 and 1:30 p.m. onthe latter date.According to Bothe's credible, undenied testimony,the conversation inquestion occured about 3 p.m.By that time Pasquarella was, unquestionably,an agentof the Respondent.508889-60--vol. 12 3-2 5 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe plant 62 and in an ensuing conversationthe latter stated that if theBellancaemployees wished to go into the plant "as individuals,one at a time,and get[their] jobs, [their] jobs were there."Loroni testified that he objected to thissuggestionwith the statement that the Bellanca employees "feel that when theygo in,Local 840 will go in," and that Willey then replied, "That will never be,becauseMr. Piasecki will never permit Local 840 togo intothat plant."This.testimonywas neverdenied.The Respondent never called Willey as a witness,and no explanationwas offered for the failure to do so.63Under these circum-stances, andin view of the fact that Loroni impressed me as a frank and honestwitness,Iconclude and find that the foregoing conversation occurred as he-related it.The same could not be said for eitherSassamanor Speakman.The former atfirst testified that he did not observe anyone having troubleopeningthe doorthat day.When confronted with an affidavit which he had givena field examiner,Sassamanchanged his testimony to the effect that at times the door did not work.properly.Speakman testified that he examined the lock to see why the door didnot work properly and to determine what was causing it to stick.At one pointhe stated that he found that the lock had several coats of paint and that "it workedstiff from paint." Shortly thereafter he stated that "it had worn some from beingopened and closed."According to Speakman, some applicants were unable toopen the door but Sassaman testified to the contrary. Speakman's testimony wasalso in conflict with that of Pasquarella.According to the latter he was in thelobby approximately 40 minutes out of every hour and spent a total of about 4hours there that afternoon.Speakman, on the other hand, testified that althoughhe was in the lobby almost the whole afternoon he saw Pasquarella there for nomore than10minutesthroughout the entire period.By themselves these contra-dictionswould detract from the credibility of these witnesses but would notdestroy it.Their testimony, however, must be viewed against the background ofevents which preceded and followed November 25.The Respondent's insistence that Bellanca terminate its contract with the Unionand terminate all its employees on November 23 might be explained on the groundthat for business reasons Piasecki considered this a necessity in order to avoidthe possibility of being forced to meet contingent liabilities for vacation pay andrelated obligations.At the same time, however, there is enough evidence in thisrecord to conclude that Piasecki hoped that this provision would also enable it torun the new plant without having to do business with a labor organization.Thisin itself isnot an illegal objective for there is nothing in the Labor ManagementRelations Act which requires an employer to like unions.Nevertheless, both theBoard and the courts have considered an employer's attitude toward labor organi-zations as of some significance, as background evidence, in determining whetherhe has engaged in unfair labor practices.64The hostility of the Respondent's presi-dent to the UAW was manifest throughout his testimony. Thus, atone point, hereferred to many labor organizations as being ",good unions."When he was thenasked, "Do you believe the UAW is one of those good unions?" he replied, "Irefuse to answer that question."On another occasion, when discussing the Com-pany's activities in the last week of November, he characterized the Union as "anobstructionin thisproblem and not an aid."The evidence tends to prove that at the outset Piasecki hoped that it would beable to hire all of the Bellancapersonnel.Late in October, applications weremailed to all of them.Baldini testified that early in November, Manning told62The latter had been in charge of the toolroom for Bellanca.He was among thosesupervisorswhom Manning contacted early in November to secure their services forPiasecki.On November 25 he was interviewed by the Respondent and hired as an indus-trial engineer.Mr. Piasecki testified that when first hired Willey was an assistant toKenneth R. Meenen, the industrial engineering manager, and that, as such, Willey heldan executive position.In this role Willey's comments as to labor relations at the plantwere remarks for which the Respondent was responsible.N.L.R.B. v.SoloCup Company,237'F. 2d 521, 523-524 (C.A. 8).ea SeeN.L.R.B. v.OhioCalcium Company,133 F. 2d 721, 727 (C.A. 6) ; U.S.v.Lowe,234 F. 2d 919, 923 (C.A. 3), cert. denied 352 U.S. 838."Thus, the Board and the courts have held that the fact an employer has had a longperiod of amicable relations with a union tends to negate an inference of discrimination.Economy Stores, Incorporated,120 NLRB 1 ;Celanese Corporation of America,95 NLRB664, 702;N.L.R.B. v. Algoma Plywood and, Veneer Company,121 F. 2d 602, 605 (C.A. 7) ;N.L.R.B. v. Montgomery Ward &Co., 157 F. 2d 486, 492 (C.A.8) ; N.L.R.B. v. RussellKingston,172 F. 2d 771, 774-775 (C.A. 6). PIASECKI AIRCRAFT CORPORATION371him that the Respondent planned to staff the New Castle plant with Bellancaemployees.Later,Manning and Pasquarella conferred on the number of em-ployees who would be required to open the plant on November 26, and concludedthat from 37 to 50 workers would be needed. There is even evidence that theactual names of these prospective employees had been selected.Thus, Thomas.Gannon testified that on November 19 he was present when Pasquarella said to,Manning, "Here is the personnel available for the 26th."Gannon's testimony was:never denied.Earlier,Manning had interviewed most of the Bellanca supervisors-In referring to this, in connection with matters that occurred prior to November23,Mr. Piasecki testified, ". . . I think all people who were there, who we previ-ously interviewed in the.supervisory classifications,had already made agree-ments with them[the employees]to hire them."(Emphasis supplied.)Later inthe hearing,Mr. Piasecki testified,". . .we wanted to maintain employment assoon after taking over the plant as possible,and were very anxious to maintainthe skills in being in the plant ....65Ithas already been noted that the Piasecki application forms contained aninterrogatory on the applicant's union affiliations.This type of query has longbeen held by the Board and the courts to constitute unlawful coercion within themeaning ofthe Act.N.L.R.B. v. F. H. McGraw and Company,206 F. 2d 635,640 (C.A. 6);Texarkana Bus Company, Inc. v. N.L.R.B.,119 F. 2d 480, 483(C.A. 8);National Carpeting Div., National Automotive Fibres, Inc.,116 NLRB1446, 1461.By November 15 some 75 of these applications had been returnedto the Respondent by the Bellanca employees.Up to that point the Union hadnot encouraged its members to fill out the applications.After that date, however,itactively urged and assisted the employees to complete the forms and returnthem to Piasecki.The remainder of the Bellanca work force, including all ofthe union leadership, then sent their applications to the Respondent.The latterlearned of this change in attitude on the part of the Union,as its officials testified,,and by November 23 was well aware of this new factor. By this latter date alsotheUnion had militantly set forth its position that in the changeover it expectedtomaintain its role as bargaining agent for the Bellanca employees.Althoughthe evidence in the preceding paragraph tends to prove that by mid-November theRespondent had selected,from the Bellanca complement of employees,the per-sonnelthat would be needed to operate the plant on November 26, it is apparentthat after the Union initiated a campaign to encourage all employees to fileapplicationswith Piasecki, the Respondent changed its original plans and estab-lished the requirement that all applicants would have to be interviewed on Novem-ber 25.Thereafter it mailed invitations to such interviews only to the 75 indi-vidualswho had returned their applications prior to November 16.Moreover,despite some testimony by the Respondent'switnesses that later applicants werenot notified by mail because of a lack of time for doing so, this testimony wasmost unconvincing.Further evidence that the Respondent had no expectation orintention of interviewing the 75 Bellanca employees who filed their applicationsafter November 16 appears from the testimony of Moser,the director of industrialrelations.According to the latter,the only applications he took to the NewCastle plant on November 25 were the 75 which had been received beforeNovember 16.The applications of the other 75 Bellanca employees who hadmailed in their applications after that date, and all of which were received bythe Respondent on or before November 24, were ignored.It is clear from theevidence that not only was no effort made to notify the latter group of applicantsas to the scheduled date for interviews,but, quite plainly, an effort was made toconceal from them any plans for such interviews.Thus, no announcement of thescheduled interviews was made at the Bellanca plant or posted on the bulletinboard.As a result,many of the Bellanca employees did not learn of the Re-spondent's plan to hold interviews until they read the newspaper advertisementswhich first appeared on the evening of November 24. On the following day, whena large number of the Bellanca employees and their union leaders appeared atthe plant gates,according to their testimony,the plant door was locked to them,but open to non-union and non-Bellanca applicants.The only members of thetwo bargaining units at the Bellanca plant who entered the lobby for an interviewwere Ann Chirco and the others who accompanied her after she had had a tele-G5Manning testified that "In the expansion plans of the company, it was thought thatin time we would be able to absorb all and more of those people[the Bellanca employees]."This same witness also testified,with respect to the applications of the Bellanca personnel,"we had in mind an expansion of somewhere above a hundred in the very near future andwe wanted them on record." 372DECISIONSOF NATIONALLABOR RELATIONS BOARDphone conversation with Pasquarella.Chirco and those with her were in theoriginal group of 75 who had returned their applications prior to November 15.66Although there was a conflict in the testimony on the question as to whetherthe plant door was closed to union members on November 25, there was no denialthat' "onNovember 26; as Loroni and others testified, it was locked. , industrialRelationsDirectorMoser testified that, with respect to the large crowd whichgathered at the entrance that morning, "I assumed they had come down foremployment.He conceded, however, that he did not invite them in forinterviews.Moreover, when Bothe and Knierieman, in the company of MajorSeitz,were admitted to the plant, they were told to leave as soon as they wereidentified as union representatives.Before leaving, however, Bothe told Moserthat the former Bellanca employees "are all outside the plant.They are offeringthemselves for employment.They want their jobs and we would like to get thissituation clarified."Moser promised to take the matter _up with Mr. Piasecki andcontact Bothe.Moser, on the other hand, never called Bothe and subsequentlyrefused to answer the telephone calls of the latter.Nor was there any testimonythat thereafter that day the plant door was unlocked and the Bellanca employeesinvited in for an interview. Instead, the Respondent waited until November 30and then mailed letters to the Bellanca employees in which it invited them to beinterviewednot atthe plant in New Castlebut at its headquarters in Philadelphia.These steps by the Respondent further explain Willey's remark to Loroni that"ifwe wished to go in as individuals, one at a time and get our jobs, our jobswere there," but that "Mr. Piasecki will never permit Local 840 to go into thatplant."They likewise emphasize the significance of Pasquarella's remark to Botheon November 25, that "If you and the other Union guys are really interestedin your people, if you really want to help your people and you want them to getin this plant, you will get away from here today." 67From the foregoing evidence it is manifest to the Trial Examiner that theRespondent was determined at all costs to avoid hiring the Bellanca employeeswho were associated with the Union and the employment of whom in large numberswould result in the Respondent's being saddled with a union majority and theobligation to bargain with the UAW. In view of this background, and from myobservation of the witnesses, it is my conclusion that the testimony of the GeneralCounsel's witnesses to the effect that the plant door was locked on November 25when they endeavored to enter must be accepted as the more credible. I so find.I further find, on this record, that the Respondent locked out these applicants foremployment on November 25 and thereafter because of their affiliation with theUnion.It is likewise my conclusion that had it not been for the Respondent'sunlawful determination to prevent the Union from having any adherents in theplant it would have hired many more of the former Bellanca employees as pro-duction increased, and that it did not do so because of its continuing discriminationagainst all job applicants who were affiliated with the UAW.The Bellanca employees, as applicants for employment with Piasecki, wereemployees within the meaning of the Act.Phelps Dodge Corp. v. N.L.R.B.,313U.S. 177, 183-187;N.L.R.B. v. Lamar Creamery Company,246 F. 2d 8, 10(C.A. 5).Their lockout by the Respondent when they sought an interview onNovember 25, and thereafter, was discriminatory and a violation of Section8(a)(3) of the Act. I so find. This conduct, as well as the remarks of Pasquarellato Bothe and of Willey to Loroni, the question on the Piasecki application formrequesting a disclosure of union affiliation, and the solicitation of the Bellancaemployees by the Respondent to abandon the Union, as outlined above, likewiseconstituted discrimination within the meaning of Section 8(a) (1) of the Act.6666On her application Chirco had answered the questionon union affiliation"yes . . .'Local (Closed Shop)."67Respondent has attacked the credibility of the General Counsel's witnesses on the:ground that many were union officers or committee members.This was true.On theother hand, it is significant that the Respondent did not call any witnesses from amongthe applicants who entered the plant on November 25, such as Chirco, DiPetrapaul, andthe others with that group.Nor was any supervisor at the New Castle plant below the rankofPasquarella called to testify on its behalf.Although there was no indication thatthese individuals were unavailable, the Respondent offered no explanationfor its failureto call themas witnessesat the hearing.63Bothe, of course, was an assistantregionaldirector for the Unionand normallyremarkssuch asthose of Pasquarella, made only to a full-timeunionofficial, and not inthe presence of employees, are not a violation of the Act. SeeFord Radio & Mica PIASECKI AIRCRAFT CORPORATIONIV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE373The activities of the Respondent set forth in section III, above, occurring inconnection with the operations of the Respondent described in section I, above,have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.Since I have found that the Respondent discriminatorily locked out the appli-cants for employment listed in Appendix A when they sought employment onNovember 25, 1956, and thereafter, I shall recommend that the effects of theseunfair labor practices be remedied by ordering the Respondent to offer the indi-viduals named in Appendix A, employment, at the same or substantially equivalentpositions at which they would have been employed had they not been discriminatedagainst,dismissing, if necessary, to provide employment for those offered andaccepting employment, all employees at the New Castle plant. If there is notsufficient employment then immediately available for these persons, all availablepositions shall be distributed among the employees entitled to reinstatement inaccordance with the Respondent's usual method of operation under curtailed pro-duction,without discrimination against any employee because of union affiliationor activities, following the system of seniority, if any, customarily applied to theconduct of the Respondent's business.Any of the individuals listed on AppendixA remaining after such distribution, for whom no work is immediately available,shall be placed upon a preferential list prepared in accordance with the aboveprinciples, and shall thereafter, in accordance with such list, be offered employ-ment at the same or substantially equivalent positions at which they would havebeen employed had they not been discriminated against whenever such employ--ment becomes available and before other persons are hired for such work.I shall also recommend that the Respondent make whole the individuals listedinAppendix A for any loss of pay they may have suffered by reason of the-Respondent's discrimination in the following manner: Pay to the said individuals;a sumof money equal to the amount each would normally have earned as wages.from the date he or she would have been hired, absent the discriminatory lockout,69'to the date of any offer of- reinstatement less his or her net earnings during such=period (E. C.Brown Co.,81NLRB 140, 141-142, enfd. 184 F. 2d 829 (C.A. 2).In the case of those individuals for whom there is insufficient work available, theterminal date of the back-pay period will be the date on which 'that person isplaced on a preferential list as hereinabove set forth.In view of the nature of the unfair labor practices committed, the commissionby the Respondent of similar and other unfair labor practices may be anticipated.I shall, therefore, recommend that the Respondent cease and desist from infringingin any manner upon the rights guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondent is, and at all times relevant herein was, engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2. InternationalUnion,UnitedAutomobile,Aircraft and Agricultural Imple-ment Workers of America, AFL-CIO, and its Local No. 840, are labor organiza-tions within the meaning of Section 2(5) of the Act.Corporation,115 NLRB 1046, 1066. At the time In question, however, Bothe also hadthe status of a Bellanca employee on leave (cf.Armour and Company,83 NLRB 333,334) and had a legitimate personal interest in filing an application with the Respondentif he chose to do so. For these reasons, lie was an employee within the meaning of theAct and the remarks of Pasquarella were not privileged."For some this would have been November 25, 1956, the date when the Respondentoriginally planned to 'hire from 37 to 50 employees ; for others the date would have beenlater.In the present state of the record, however, it is impossible to ascertain preciselywhich employees would have been hired and when they would have been hired, in theabsence of the discriminatory practices to which the Respondent resorted.Accordingly,these determinations must be left 'for compliance proceedings. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARD3. (a)All production and maintenance employees, including plant clericalemployees, at the Respondent's New Castle, Delaware, plant, excluding guards,nurses, telephone operators, professional employees, draftsmen, confidential secre-taries to department heads, office clericals, and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.(b)All office clerical employees at the Respondent's New Castle, Delaware,plant, excluding telephone operators, nurses, confidential secretaries to departmentheads, clerk specialist-accounting, senior clerk-accounting, junior clerk-accounting,confidential employees in the labor relations department, draftsmen, professionalemployees, and all supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.By discriminating in regard to the hire of applicants for employment, andthereby discouragingmembership in the above-named labor organization, theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.5.By interfering with, restraining, and coercing applicants for employment andemployees in the exercise of rights guaranteed in Section 7 of the Act, the Re-spondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.7.The Respondent did not unlawfully refuse to bargain with the aforesaidUnion as alleged in the complaint.[Recommendations omitted from publication.]APPENDIX AAleta, Alfred P. .Emory, ThomasLowman, Marvin J.Allegretto, NicholasFahey, Catherine R.Loveless, Edwin A.Anderson, John E.Fisher, Laurence T.Mancinelli,Fulvio E.Andrisani, PaulFlora, Loretta A.Mancinelli, GinoBeckett,Neil S.Fox, A.Manisto, Joseph.Beltz,RayFreebery,WilliamMarra, JosephBiddle,Irving E.Gannon, ThomasMeyer, FrankBiggs, RussellGiammatteo, WandaMili, JohnBlanco,JosephGreen, Herbert J.Mili, John J.Bollman, ErichHammel, GeraldineMines, Roland C.Brown, Wm. P.Hartnett, Ulysses A.Morris, Marion I.Butler, C. H.Hartnett, John L.Moore, Kenneth C.Campbell, Paul F.Henry, Andrew W.Mrozowski, EdwardCampese, Anthony J.Henry, Willard J.McCaffery, Mary C.Campese,Benjamin A.Hinger, Samuel E.Patterson, PaulCanneLongo,MatteoHodges, James W.Payton, Joseph F.Carlton, AmaliaHolland, ClayPetrowski, JosephCarson, Walter T.lannacone, JerryPiane,SalvatoreCaruso, JamesJones, HarryPolinchak, PeteCaruse,Melvin J.Keenan, John P.Porter, Ernest B.Casapulla, DottyKennedy, Harold H.Porter, Ernest W.Ciccarelli, Paul A.Kennedy, J. A.Porter,William C.Clark, WinfieldKeith, F. EarlePreston,CliffordCole, George A.King, Dorothy S.Proud, WilliamCraig, JohnKnieriemen,Gerald E.Rash, Lee G.Crowley, Helen B.Knise, FredReed, Walter J.Cunningham, UlyssesKrasowitz, HannahReilly, James L.Davis, Isabel A.Lancaster, AlbertRothermil, JohndeFord, James R.LaRock, FlorenceSaggio, SalvatoreDill, VeraLenoir, Andrew K.Salinski, AndrewDimon, JosephLeskino, JohnSalinski,MargaretDiMauro, SalvatoreLetts, LouiseSalter,William J.DiMenco, DominickLewis, StephaniaSantillo, Joseph C.DiPaolo, Firore J.Loroni, Laurence D.Schreiber, RudolfDiSabatino, MichaelLombardi, AnthonySchweizer, AlfredDombroski, Joseph V.Lombardi, Edith A.Sheldon, Jesse S.Doto, Elizabeth B.Louderback, W.Sidwill,William S. ARGONNE NATIONAL LABORATORY375Roscoe:SimmersTruitt, DorothyWorrall, Anna M.,.Sinagra, FrankTurko, MargaretVari, HelenLeon M..SmyjowskiWallace, James B.Volzone, Victor,Anthony.StelloWallace, MildredYacucci, Philip J.,Sterling,Henry E., Jr.Wilkins, GeorgeYermak, Stanley W.SuttonOra E.Williamson, Robert J.Zielinski,Stanley,"Tindall, IdaWolf, JackZimmerman,VirginiaToner, PeterArgonne National LaboratoryandArgonne Guards Union, Peti-tioner.Case No. 13-RC-6142.March 25, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National:Labor Relations Act, a hearing was held before Albert Kleen, hear-ing officer.The hearing officer's rulings made at the hearing are'.free from prejudicialerrorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employeris engagedin commerce within the meaning oftheAct.2.The labororganizations1involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tionof employees of the Employer within the meaning of Sectionreasons:The Intervenor advances as a bar a contract which it executedjointly with an affiliate, Argonne Guards Union, Local No. 1, andthe Employer.As the contract-bar issue was raised by the con-tentionsof the parties, we have, pursuant to well established Board,policy, examined the union-security provisions of the contract.2They provide in part :All guards shall, within ... (30) ... days ... following thebeginning of their employment . . . become members of theUnion . . . ; provided, however, that the Laboratory shall notbe required to discharge ... any guard ... if membership isdenied to the guard or terminated for reasons other than fail-ure ... to tender the periodic dues and initiation fee uniformlyrequired . . . .Any guard terminated for failure to join theUnion shall not be rehired as a guard during the life of thisAgreement.[Emphasissupplied.]1InternationalGuards Union of America intervened on the basis of a contractualInterest.2 Foothill Electric Corporation,120 NLRB 1350.123 NLRB No. 50.